Case 1:19-cv-00437-DCN Document 3 Filed 11/14/19 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

U.S. COURTS
__ Cungren__ Marts NOV 14 208
| (full name/prisoner numbe ‘) i
1G NIGH Be SA Revd__—_Filed__ime
nllwey, EP CLERK, DIST GON
BS bo . DAHO
(complete mailing address}
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
(amen (Morn J .
(full name} Case No.
Plaintiff, (fo be assigned by Court)
v.
; PRISONER COMPLAINT
Cant? (OWI? Z___
DBS LLIN PEEPS .
(HL7TCE Jury Trial Requested: &. Yes ©) No

 

 

Defendant(s).

(if you need additional space, use a blank page
for a continuation page)

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:
(check all that apply): .

42, U.S.C. § 1983 (applies to state, county, or city defendants) ;

Bivens y. Six Unknown Named Agents of Fed, Bureau of Narcotics, 403 U.S. 388
(1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

 

 

Other federal statute (specify) - or diversity of citizenship.
AX. Lalso ask the federal court to exercise supplemental jurisdiction over state
law claims.
B. PLAINTIFF
My name is _ | _ lama citizen of the State of ___. A f up es
presently residing at

  

 

PRISONER COMPLAINT - p. 1_ (Rev. 10/24/2011)
Case 1:19-cv-00437-DCN Document 3 Filed 11/14/19 Page 2 of 3

“C. DEFENDANT(S) AND CAUSE(S) OF ACTION _

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, pou will use two pages. Attach a continuation pee if needed, put try to be brief.

or. any Ce Cod cull Cun Cae
1. Lam suing Qoxhn (OMS | ho was acting as

(defendant) (job title, if a person; ae ifan entity)

 

for the (CHAM ( BUF: £2

(state, county, ity, jederal governmelt, or private entity performing a public function)

2. (Factual Basis of Claim) 1 am complaining that on S. a ay OL betoye OO REIL, Defendant did
(dates)
the following (state how Defendant participated in the viglation and inelude the reason Defendant so acted if known).
foaled ao ley mwirvess 4
dé foure fer a TN NCO =
ort WR ety : Viol
tm date clid Wot nae an LAU

 

 

    
 
 

 

 

 

 

 

Notre OL boca h |
| tial ‘4 ne Toe Sonéc\ O@
AERA tO he fro tziti 0 doc.

 

 

 

 

Hor wise WOO AS L _ Beech

 

3, (Legal Basis of Claim) 1 allege that the acts described above violated the following provisions of the

cont federal statutes, or state laws:
ae a ae “Au edme Me, OF Th. Laled Sab,
1

4, ] allege that I suffered the following injury or damages as a result:
pesht olble to Use, bre viotceta\ an ercioastion.
Vas} dave a Row 25 Jost host LO) Cr TENG ,
AMSO los | Poy __ WA Aviad y Conhe “AO FMTOO4 a6
Wich st Mis eying “A Gee Moers jon

5.1 ok ie following relief. Wee AE Ot cy
“ue dont Sven in Coma ACR
TAA Bef Been’ Roeper
6. lam suing Defendant in his/her personal capacity (money damages from Defendant personally), and/or
[X] official capacity (seeking an order for Defendant to act or stop acting In a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law), OY [4| Defendant i 18 an entity (government or private business).

 
 
     
 

7. For this claim, I exhausted the prievance system within the jail or prison in which I am incarcerated.
© Yes _©)-No. If “Yes,” briefly explain the steps taken to exhaust, if‘ va nee explain why ft full
jail or prison grievance remedies were not exhausted. Recubel - Beer wenrecttd
By Tre Canyon Couey OFRce So Ed: dnTamio be Huot i ‘4 b Aowrere, |
AHO Am torent PWkin, ™ (8 Leg ; Pe ee
PRISONER COMPLAINT - p. 2__ . (Rev. 10/24/2011)

 
Case 1:19-cv-00437-DCN Document 3 Filed 11/14/19 Page 3 of 3

 

D. PREVIOUS OR PENDING LAWSUITS

I have pursued or am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
note whether you have received a strike under 28 U.S.C. § 1915 (g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Name Status of Case Strike?

 

 

 

E. REQUEST FOR APPOINTMENT OF ATTORNEY

Ido ge donot () request that an attorney be appointed to represent me in this matter. I believe that
Tam in need of an attorney for these particular reasons which make it difficult for me to pursue this
matter without an attorney:

 

PoE Gy

 

 

 

 

F. DECLARATION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that Lam the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C, § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
ArwASt (date); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent inmate policy on (date}; OR (specify other method)

   

ai
Executed at Camitlonr (our Hi

(Location)

   

Plaintiff's Original Stenature

Note: Fill in the page numbers. Keeponé copy of the complaint for yourself (or you may send a copy to the Clerk
of Caurt with your original complaint so that the Clerk can stamp the date and case number on the copy and return 11 to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. Ifyou have more ‘
exhibits, wait unttl the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed.

PRISONER COMPLAINT - p. 3_ (Rev. 10/24/2011)

 
